United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-2032
                    ___________________________

                         Michelle Annette Palmer

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

        Andrew Saul, Commissioner, Social Security Administration

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                         Submitted: March 5, 2020
                          Filed: March 18, 2020
                              [Unpublished]
                              ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       Michelle Palmer appeals the district court’s1 order affirming the denial of
disability insurance benefits. Having considered Palmer’s arguments for reversal, we
agree with the court that substantial evidence in the record as a whole supports the
adverse decision. See Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1089 (8th
Cir. 2018) (de novo review of district court’s judgment; Commissioner’s decision will
be upheld if it is supported by substantial evidence in record as whole). Specifically,
the administrative law judge (ALJ) properly discounted Palmer’s subjective
complaints as inconsistent with the evidence, and properly gave little weight to the
2011 and 2016 opinions of her treating physician as untimely and inconsistent with
his treatment notes. See Renstrom v. Astrue, 680 F.3d 1057, 1066-67 (8th Cir. 2012)
(ALJ properly discredited claimant’s subjective complaints by noting severity of his
complaints was not consistent with medical evidence or treatment history, his
symptoms improved with treatment, his daily activities indicated lesser impairment
than alleged, and he had possible disincentive to return to work); Cox v. Barnhart,
471 F.3d 902, 907 (8th Cir. 2006) (ALJ was entitled to give less weight to physician’s
opinion that was inconsistent with other evidence and was written 3 years after
claimant’s date last insured). We also find that substantial evidence supported the
ALJ’s findings regarding Palmer’s residual functional capacity (RFC). See Despain
v. Berryhill, 926 F.3d 1024, 1028-29 (8th Cir. 2019) (substantial evidence supported
RFC finding based on treating and other providers’ notes, state agency consultants’
opinions, and claimant’s treatment and daily activities).

      The judgment is affirmed.
                     ______________________________




      1
        The Honorable Hildy Bowbeer, United States Magistrate Judge for the District
of Minnesota, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).

                                         -2-